DETAILED ACTION
Applicant’s Response
Acknowledged is the applicant’s request for reconsideration filed on March 9, 2021. Claims 1, 6, and 8 are amended. The amendments to the specification have been entered to the record.
The applicant contends:
(1) Makino provide both an interior (509) and exterior (511) chamber, whereby the gap between these two chambers constitutes a substrate transfer path that essentially functions as a valve box (p. 19). Thus, Makino does not require a dedicated valve box, as the aforesaid gap already fulfills this function.
(2) Even assuming that the aforesaid gap properly constitutes a valve box, there exists no motivation to substitute a valve box for said outer chamber, or to configure the outer chamber as a valve box (p. 20). 
(3) Maeda’s transfer port (7) does not constitute a valve box because the gate valve (18) is external to the transfer port (7) (p. 22). 
In response, 
(1 & 2) As noted by paragraph [0106], Makino provides an outer chamber (511) for purposes of vacuum isolation vis-à-vis substrate transfer. Maeda, though, demonstrates that this same objective can be satisfied via other means: for instance, by providing an outer chamber (7), or “valve box,” which fits narrowly about the transfer port of the inner chamber, as opposed to entirely surrounding the inner chamber. Among other things, reconfiguring Makino’s outer chamber in accordance with Maeda’s paradigm would decrease the chamber’s footprint. The cited prior art, then, has established two ways to satisfy the same end, whereby selecting from a finite number of predictable solutions remains within the sphere of ordinary skill.
(3) Makino has already established the presence of a dual-ported (~513, ~514) valve box. Maeda is relied upon simply to evidence that this valve box can assume other forms yet remain fully viable for its intended purpose of vacuum isolation during substrate transfer.
Claim Objections
Claim 1 is objected to for discrepancies of grammar. Concerning the sixth to last line on the second page (“p. 4”) of claim 1, it is unclear if the outer wall is connected to both the valve box and the lower vessel, or if it is just connected to the valve box. Relatedly, it is unclear if the lower vessel and sample stage base are both disposed between the upper vessel and baseplate, or if this characterization only applies to the sample stage base. Given a first instance where the lower vessel is grouped with the outer wall’s description, a comma needs to be inserted between “vessel” and “and” in the fifth to last are in the fifth to last line.  
Separately, in the penultimate line of claim 1, a pronoun, such as it, must precede “includes,” as in when the valve box is connected air-tightly…it includes the transferring path…
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 and its dependents are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. The second line of the final paragraph of claim 1 specifies that the valve box couples to the upper vessel “air-tightly via another vacuum seal.” In the third to last line, however, the claim specifies that the valve box connects to the same vessel “by a seal disposed around the second opening.” It is unclear if these two recitations of seals refer to the same or different entities. Given the former, protocols of antecedent basis must be followed, whereby the same title must denote the seal in each instance of use. The examiner will provisionally interpret these two recitations as indicating the same seal in order to expedite prosecution.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 6, and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Makino et al., US 2005/0193953, in view of Saito, US 2006/0099053, and Maeda et al., US 2008/0308134.
Claim 1: Makino discloses a vacuum processing apparatus, comprising (Fig. 1A):
A vacuum transfer chamber (105);
A vacuum processing chamber (103) connected to the transfer chamber via a valve box (511), and comprising (Fig. 5A):
A baseplate (523) having an exhaust opening (~530);
A lower vessel (~510) disposed on the baseplate and having a circular cross-section (Fig. 6);
A sample stage unit disposed above the lower vessel, including:
A sample stage (504) on which the substrate is mounted;
A ring-shaped sample stage base (523) disposed about an outer periphery of the sample stage [0140];
Axisymmetric support beams (520) coupling the sample stage and sample stage base [0152];
An upper vessel (509) disposed above the sample stage and having a circular cross-section;
Vacuum seals (538) situated between each of the base plate, the lower vessel, the sample stage base, and the upper vessel [0128, 0130];
A turning lifter (543’) fixed to the sample stage base and capable of moving the sample stage unit in a horizontal direction [0153];
Wherein the transfer chamber has a first opening closed by a first gate valve (514);
Wherein the processing chamber has a second opening closed by a second gate valve (513);
Wherein the gas exhaust opening (~530) is disposed directly below the sample stage (504);
Wherein support posts (1005) are provided to buttress the processing chamber (1002) (Fig. 11; [0080]).
Makino’s turning lifter performs a swiveling operation along a horizontal axis; conversely, claim 1 requires a pivot shaft having a vertical axis. In supplementation, Saito provides a turning lifter comprising a vertical pivot shaft (132) for removing a vacuum chamber component which retains the capacity to effect independent horizontal and vertical displacements of said component (Fig. 1; [0053]). Saito prefers this strategy of chamber opening to Makino’s technique of rotating the chamber component about a horizontal axis along an elliptic path, as the former is more efficient both structurally and economically [0003-06]. It should be noted that Saito does not rotate the sample stage (113) simply because, in this particular apparatus, its removal is not necessary for maintenance. However, in other systems, such as Makino’s, in which the removal of the stage is required for maintenance, one of ordinary skill would be motivated to adopt the strategy of independent vertical translation and horizontal rotation to procure the aforementioned advantages.
Lastly, Makino provides an outer chamber (511) which functions as a valve box, but the inner processing chamber is not disposed “outside” said outer chamber/valve box, as claim 1 requires, although the box does appear to extend to the baseplate (523) (Fig. 5A). Even so, alternative configurations are known in the art. Maeda, for instance, describes a cylindrical processing chamber (6) disposed outside and adjacent to a valve box (7), while also coupling to it (Fig. 3). In addition, the valve box includes a curved side surface which affixes to a curved outer wall of the processing chamber to establish a seal. This configuration demonstrates that the valve box need not circumscribe the entirety of the processing In re Dailey, MPEP 3144.04, 357 F.2nd 669, 149 USPQ 1966).
Claim 5: It is the position of the Office that the swivel technique accomplishes these claim requirements inherently.
Claim 6: An operator is fully capable of replacing the upper and lower vessels during maintenance [0154]. Further, Saito avails screws [0042, 0045].
Claim 9: The apparatus can assume this claimed configuration if so directed by an operator – it has been held that claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959)).
Claim 10: Makino threads electrical wiring and refrigerant conduits through the support beams (520) to facilitate their supply to the sample stage [0141].
Claims 11-14: As delineated by Figure 2 of Saito, the vertical rotational axis of the turning lifter (132) is disposed in a corner of the chamber, which is further from the valve box than the center of the stage base.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Makino in view of Saito and Maeda, and in further view of Becker et al., US 2010/0166955.
Makino is silent regarding the presence of a liner. In supplementation, Becker, disclosing a reaction chamber for deposition, recognizes the problem of deleterious byproducts adhering to exposed interior chamber walls. To resolve this matter and expedite maintenance, Becker prescribes situating a liner within the chamber interior. The liner can be cleaned efficiently and is readily removable [0061]. For at least these reasons, it would have been obvious to the skilled artisan to incorporate a removable liner within the vessel of Makino.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/      Primary Examiner, Art Unit 1716